DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 16 November 2020 is acknowledged.
Claims 10-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the aforementioned reply.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "120" and "121" have both been used to designate what appears to be the same feature in the drawings.    Although the specification names the features differently, the drawings fail to differentiate between the structures.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "115" and "116" have both been used to designate what appears to be the same feature in the drawings.    Although the specification names the features differently, the drawings fail to differentiate between the structures.
In connection with the above issues, it follows that the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1, line 7 recites “a bottom flange”.  However, a bottom flange has already been recited.  In order to expedite examination, Examiner has assumed the line was meant to refer to “the bottom flange”.
Regarding claim 5, it is unclear how a spacer tube positioned in the apparatus of claim 1 between the gas distribution plate and the substrate holder will change the position of the precursor boat with respect to the bottom flange as originally disclosed.  Examiner understands that the relative orientation of the system may be flipped per the embodiment of Fig. 1b and the accompanying text.  However, claim 1 appears to be readable on the embodiment of 1A at least because of the recitation “a gas distribution plate having a plurality of flow distributing apertures on top of a precursor boat…” (emphasis added).  In order to expedite examination, Examiner will assume that the embodiment of claim 1 is meant to carry over but examined the claim to the extent possible with respect to the claimed features, but not including  a flipped orientation since such an orientation would create additional issues with respect to the original disclosure and drawings.
Clarification and/or correction is requested in all instances above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,336,324 to Stall et al. in view of JP Patent No. 10-168561 to Hakomori et al.
In Figs. 1, 3A-B and 16A-C:  Stall et al. disclose a deposition system substantially as claimed and comprising:  a process tube (102, 104, 110, 150) having a vertical tube axis with a substrate holder (128) therein for holding at least one substrate positioned horizontally and perpendicular to the vertical tube axis; a bottom flange (154 or 1010) on a bottom of the process tube, a top flange (114) on a top of the process tube, and an exhaust port (1112) on the top flange or the bottom flange; through at least one of the bottom flange and the top flange a first gas line connector (1016  capable of injecting at least a first gas, and , a vapor generating showerhead (multiple structures) comprising a gas distribution plate (1072 and 1086)  having a plurality of flow distribution apertures (1073 and 1089) on top of a precursor boat (1052) having a plurality of gas inlets (1042-1045) fluidically coupled to precursor holder trenches (trench on either side gas line connector) for holding a vapor generating material (1064), the gas inlets having a flow path (using 1046-1048) for flowing at least the first gas over the vapor generating material for generating a reactant vapor that flows out at least a portion of the flow distributing apertures toward the substrate.  Also, see, e.g., column, 24, rows 4-12.  Although, the embodiment of Fig. 16a is never shown explicitly incorporated in overall apparatus (as shown in Figs. 1, 3A-B), Stall et al. teach that effusion cell sources may be replaced in the overall apparatus (see, e.g., abstract and column 24, rows 4-9).
Stall et al. also fail to disclose at least one reactant gas connector for injecting at least one reactant gas and a feed line coupled between the reactant gas connector and a reactant gas distributor having apertures for flowing the reactant gas towards the substrate.
Hakomori et al. disclose a deposition system similar to Stall et al. with the provision of at least one reactant gas connector (entry point into chamber 11) for injecting at least one reactant gas and a feed line (26) coupled between the reactant gas connector and a reactant gas distributor (4) having apertures for flowing the reactant gas towards the substrate for the purpose of, inter alia, improving film forming speed and facilitating continuous film formation in a stable manner (abstract).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided at least one reactant gas connector for injecting at least one reactant gas and a feed line coupled between the reactant gas connector and a reactant gas distributor  having apertures in Stall et al. for flowing the reactant gas towards the substrate in order to , inter alia, improve film forming speed and facilitate continuous film formation in a stable manner as taught by Hakomori et al.

With respect to claim 7, in modified Stall et al., the first gas line connector for injecting the first gas is connected to the bottom flange.  However, although the reactant gas distributor is arranged as claimed in modified Stall et al., the reaction gas connector is not disclosed as being arranged such that reaction gas is injected through the top flange.  Nevertheless, the courts have ruled that the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stall et al. and Hakomori et al. as applied to claims 1 and 7 above, and further in view of U.S. Patent  Pub. No. 2013/0323882 to Inoue et al.
Regarding claims 2 and 5, Stall et al. and Hakomori et al. disclose the system substantially as claimed and as described above, including the provision and replacement of a plurality of different types of precursor boats in order to provide retrofitting and preferred deposition process as desired (see, e.g., abstract and column 24, rows 4-9).
However, Stall et al. and Hakomori et al. fail to disclose the precursor boat is supported by a spacer tube that is removably coupled and capable of being replaced with another spacer tube that has a different height to adjust a height of the precursor boat relative to the bottom flange.
Inoue et al. teach an alternate means (Fig. 2, 20) for altering the characteristics of a precursor boat with respect to its distance from a bottom flange and substrate to be worked upon wherein the precursor boat is provided with a shifting unit for the purpose of controlling a distance between the precursor boat and other structures of the system in which it is provided (see, e.g., Fig. 2 and paras. 119-128).
Additionally, Examiner notes that the courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the precursor boat is supported by a first spacer tube that is removably coupled and capable of being replaced with another spacer tube (or alternate means such as a shifting unit) in order to adjust a height of the precursor boat relative to other structures of the system as taught by Inoue et al.
Additionally, regarding claim 5, Inoue et al. disclose a flow baffle (Fig. 2, 10) having a center aperture (at least some apertures 11 can be considered central apertures) between gas distribution plates of a vapor generating showerhead and a substrate holder for the purpose of forming a desired pattern (see, e.g., para. 11). 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a flow baffle having a center aperture between gas distribution plates of the vapor generating showerhead and the substrate holder in modified Stall et al. in order to form a desired pattern as taught by Inoue et al.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stall et al. and Hakomori et al. as applied to claims 1 and 7 above, and further in view of U.S. Patent  No. 5,503,678 to Usami.
Stall et al. and Hakomori et al. disclose the system substantially as claimed and as described above, including that the reaction gas distributor is a reaction gas distribution ring.
However, Stall et al. and Hakomori et al. fail to disclose the gas reactant ring is configured to be slid up and down relative to the substrate holder.
Usami teach provision of a slidable gas reactant ring in a system for the purpose of controlling the sight of reaction with other processing materials to prevent contamination on surfaces of the system (see, e.g., column 5, rows 17-21).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a slidable gas reactant ring in the system of modified Stall et al. in order to control  the sight of reaction with other processing materials to prevent contamination on surfaces of the system taught by Usami.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stall et al. and Hakomori et al. as applied to claims 1 and 7 above, and further in view of U.S. Patent  No. 6,202,591 to Witzman et al.
Stall et al. and Hakomori et al. disclose the system substantially as claimed and as described above.
However, Stall et al. and Hakomori et al. fail to disclose the vapor generating showerhead (i.e. a vapor generating source) includes a series or parallel connected first and second vapor generating showerhead.
Witzman et al. discloses providing a cooperative arrangement of multiple vapor sources (e.g. at least first and second) connected in parallel and/or series for the purpose of providing a compact coating system adaptable to a variety of substrate types and/or coating equipment configurations (see, e.g., column 5, rows 17-21).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a cooperative arrangement of first and second vapor generating showerheads connected in parallel and/or series in order to provide a compact coating system adaptable to a variety of substrate types and/or coating equipment configurations as taught by Witzman et al.

Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest the precursor holder trenches comprises a plurality of ringed grooves including a first set of rings that are each fluidically coupled by a flow path including one of the gas inlets to one of a second set of rings that have the vapor generating material and have the flow distributing aperture thereover.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   USP 7,166,170 discloses a method and system for reducing the cost of a vacuum processing system by utilizing separately fabricated parts for the walls and the tops and bottoms of 
chambers.  Walls are formed from cylinders (e.g., aluminum tubing or rolled ring forgings), and plates are then hermetically sealed to the top and bottom of the cylinder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716